DETAILED ACTION
          Regarding Claims 8, 10, 12, 13 and 15-17. Cancelled.
Drawings
Previous objection is withdrawn in view of the Applicant’s amendment filed on 05/05/2022.
Claim Objections
Claim 4 is objected to because of the following informalities:  The claim 4 is directed to applying interpolation and should be dependent on claim 3. However, it is incorrectly dependent on claim 2, which does not have interpolation. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 14, 18, 21-22, 25 and 26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
          The claim recites de-embedding the noise floor by identifying random jitter using a series of steps but said limitations are genus claims nonetheless due to lack of any detail as to how the said de-embedding is achieved, the scope which goes beyond the original disclosure. As an example, the independent claims recite various generic functional limitations, such as reshaping, squashing and determining a relationship between the noise floor, etc, but the claims do not further recite any details as to how to perform said functional limitations to arrive at the desired de-embedding, except for determining random jitter (see LizardTech, 424 F.3d at 1346, 76 USPQ2d at 1733 (2005), “The description of one method for creating a seamless DWT does not entitle the inventor….to claim any and all means for achieving that objective”. Id., at 1731, “the problem is that the specification provides only one method for creating a seamless DWT, which is to “maintain updated sums” of DWT coefficients. Yet Claim 21 is broader than Claim 1 because it lacks the “maintain updated sums” limitations. Because there is no limitations in Claim 21 as to how the seamless DWT is accomplished, Claim 21 refers to taking a seamless DWT generically.”)

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


6.      Claims 1-2, 14, 18, 21-22 and 25-26 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without being integrated into a practical application and do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
          Utilizing the two-step process adopted by the Supreme Court (Alice Corp vs CLS Bank Int'l, US Supreme Court, 110 USPQ2d 1976 (2014) and the recent 101 guideline, Federal Register Vol. 84, No., Jan 2019)), determination of the subject matter eligibility under the 35 USC 101 is as follows: Specifically, the Step 1 requires claim belongs to one of the four statutory categories (process, machine, manufacture, or composition of matter). If Step 1 is satisfied, then in the first part of Step 2A (Prong one), identification of any judicial recognized exceptions in the claim is made. If any limitation in the claim is identified as judicial recognized exception, then in the second part of Step 2A (Prong two), determination is made whether the identified judicial exception is being integrated into practical application. If the identified judicial exception is not integrated into a practical application, then in Step 2B, the claim is further evaluated to see if the additional elements, individually and in combination, provide “inventive concept” that would amount to significantly more than the judicial exception. If the element and combination of elements do not amount to significantly more than the judicial recognized exception itself, then the claim is ineligible under the 35 USC 101.
          Looking at the claims, the claims satisfy the first part of the test 1A, namely the claims are directed to one of the four statutory class, apparatus and method. In Step 2A Prong one, we next identify any judicial exceptions in the claims. In Claim 1 (as an representative example), we recognize that the limitations “receiving clock waveform from an oscilloscope, wherein the clock waveform includes noise floor waveform and toggling signal, reshaping the noise floor waveform based on sampling points per edges of the toggling signal, squashing deterministic jitter in the toggling signal in response to reshaping the noise floor waveform, wherein the deterministic jitter is delivered from the noise floor to the toggling signal, controlling bandwidth of random noise of the noise floor in response to squashing the deterministic jitter such that the bandwidth of the random noise is substantially same as bandwidth of the toggling signal, determining random jitter from the random noise, determining a random jitter comprises multiplying slopes of edges of the toggling signal with the random noise, and after the determining the random jitter, de-embedding the random jitter from the noise floor waveform, wherein the de-embedding reduces a phase jitter in the toggling signal to within a jitter limitation which is less than an uncertainty from the nose floor waveform of the oscilloscope” are abstract ideas as they involve a combination of mental processes and mathematical concept. Similar rejections are made for other independent and dependent claims. With the identification of abstract ideas, we proceed to Step 2A, Prong two, where with additional elements and taken as a whole, we evaluate whether the identified abstract idea is being integrated into a practical application.
          In Step 2A, the claims additionally recite the limitations “oscilloscope”, “clock data recovery circuitry” and “processor”, but said limitations are merely directed to insignificant data collection activity and general purpose computer that are used to process the collected data using the abstract idea. The claims also do not improve the functioning of any machines or computer. In short, the claims do not provide sufficient evidence to show that they are more than a drafting effort to monopolize the abstract idea. As such, the abstract idea is not integrated into a practical application. Consequently, with the identified abstract idea not being integrated into a practical application, we proceed to Step 2B and evaluate whether the additional elements provide “inventive concept” that would amount to significantly more than the abstract idea. 
          In Step 2B, the claims additionally recite the limitations “oscilloscope”, “clock data recovery circuitry” and “processor”, but said limitations are merely directed to data collection activity and general-purpose computer that are well-understood, routine and conventional. As such, the claims do not provide additional elements that would amount to significantly more than the abstract idea.
          Additionally, the independent claims 1 and 14 broadly recite various generic functional limitations, such as “reshaping”, squashing”, “controlling”, “de-embedding” but does not recite any details as to how to perform said functional limitations, and thereby raising preemption issue that is the primary concern of the 101 subject matter eligibility (see Affinity Labs of Tex., LLC vs DirectTV, LLC, 838 F.3d 1253, 120 USPQ2d 1201, Id., at 1201, too broad, lacking details regarding manner in which invention accomplishes recited functions, Id., at 1204 “There is nothing in Claim 1 that is directed to “how” to implement out-of-region broadcasting on a cellular telephone. Rather, the claim is drawn to the idea itself.” also TLI Communications vs AV Auto, 823 F.3d 607, 118 USPQ2d 1744 (CAFC 2016), Id., at 1744 “but the specification limits these components to abstract functional descriptions devoid of technical explanation as to "how to implement invention," and Two-way Media vs Comcast 874 F.3d 1329, 124 USPQ2d 1521 (CAFC 2017) Id., at 1521, “representative claim recites method for routing information using result-based functional language, and requires functional results of “converting,” “routing,” “controlling,” “monitoring,” and “accumulating records,” but does not sufficiently describe how to achieve these results in non-abstract way.” McRo,837 F.3d 1299, 120 USPQ2d 1091, Id., at 1101, “It is self-evident that genus claims create a greater risk of preemption, thus implicating the primary concern driving 101 jurisprudence,”)
In Summary, the claims recite the abstract idea without being integrated into a practical application, and do not provide additional elements that would amount to significantly more than the abstract idea. As such, taken as a whole, the claims are ineligible under the 35 USC 101. 

          Additionally, claims 1-7, 9, 11, and 21-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 
The claims are drawn to a "machine readable storage media".  The broadest reasonable interpretation of a claim drawn to a machine-readable storage media covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of machine-readable storage media, particularly when the specification is silent (see MPEP 2111.01).  Because the broadest reasonable interpretation covers a signal per se, a rejection under 35 USC 101 is appropriate as covering non-statutory subject matter.  See 351 OG 212, Feb 23 2010.
  	The Examiner suggests that Applicant amends the claims as follows: "non-transitory computer readable medium containing computer instructions stored therein for causing a computer processor to perform".

Response to Arguments
Applicant's arguments filed on 05/05/2022 have been fully considered but they are not persuasive. Note that the rejections for both 112 and 101 has been updated as shown above (with additionally rejection for 101).
For the 112 rejection, In Response, the Examiner respectfully disagrees. As had been stated above in the rejection, claims 1 and 14 have several functional limitations that are generically recited without any further detail. As had been stated above, the description of one method for creating a seamless DWT does not entitle the inventor to claim any and all means for achieving that objective.
         For the 101 rejection, In Response, the Examiner respectfully disagrees. Foremost, the 101 eligibility analysis begins with the claimed language (see Synopsis vs Mentor Graphics, 120 USPQ2d 1473 839 F.3d 1138 (Fed. Cir. 2016), Id., at 1481 “The 101 inquiry must focus on the language of the Asserted Claims themselves.”), followed by identifying the focus or underlying invention (see Bancorp Servs., LLC v. Sun Life Assurance Co. of Can., 687 F.3d 1266, 1278 [103 USPQ2d 1425] (Fed. Cir. 2012), Id., at 1431-1432, “Subsequently, however, we explained in CyberSource Corp. v. Retail Decisions, Inc. that we look not just to the type of claim but also “to the underlying invention for patent-eligibility purposes.” 654 F.3d 1366, 1374 [99 USPQ2d 1690] (Fed. Cir. 2011). Looking at the claims in the instant application, the focus of the claimed invention is directed to de-embedding the random jitter from the noise flor waveform an abstract idea. As had been discussed in the rejection, the focus of the claim is an abstract idea, as they involve using a combination of various mental process and mathematical equations.
          Furthermore, note that the Supreme Court has emphatically rejected the idea that claims become patent eligible simply because they disclose a specific solution to a particular problem (Supreme Court, Alice Corp v CLS Bank Int’l, 110 USPQ 2d 1976 at 1985; DDR Holding, 773 F.3d at 1265)). In other words, just because the claims may be directed to specific abstract ideas for de-embedding the random jitter from the noise flor waveform, do not make the claims eligible under 35 USC 101. In the instant application, the claim 1 recite several functional limitations but only recites specific limitation to only one of the functional limitations in the claims, and as such, taken as a whole, are not specific abstract ideas. 
          Additionally, novelty of the algorithm itself, also does not help in overcoming the 101 rejection (see Flook, In Gottschalk vs Benson, Id., at 195, “we held that the discovery of a novel and useful mathematical formula may not be patented,” Indeed, the novelty of the mathematical algorithm is not a determining factor at all.”). This means that novelty or non-conventionality in the abstract idea will not be a determining factor. New abstract idea is still an abstract idea (see Synopsis, 839 F.3d 1138, 120 USPQ2d, 1473 (2016), Id., at 1483, “a claim for a new abstract idea is still an abstract idea. The search for a 101 inventive concept is thus distinct from demonstrating 102 novelty.”). Additionally, limiting the claims to the particular technological environment of de-embedding the random jitter from the noise flor waveform without the integration of the abstract idea into a practical application and without significantly more than the abstract idea, is insufficient to transform them into patent-eligible applications of the abstract ideas  (Flook established that limiting an abstract idea to one field of use or adding token post-solution components did not make the concept patentable” Bilski v. Kappos, 95 USPQ2d 1001, 1010 (U.S. 2010). 
          The independent claims 1 and 14 also do not integrate the abstract idea into a practical application since it generically recites several functional limitations without providing any further detail. In order to prove improvement, both the applicant’s original disclosure and the claims must reflect the alleged improvement in sufficient detail (see Intellectual Ventures vs Symantec, 838 F.3d 1307, 120 USPQ2d 1353, (CAFC 2016), TLI Communications vs AV Auto, 823 F.3d 607, 118 USPQ2d 1744 (CAFC 2016), Affinity Labs of Tex., LLC vs DirectTV, LLC, 838 F.3d 1253, 120 USPQ2d 1201, and Two-way Media vs Comcast 874 F.3d 1329, 124 USPQ2d 1521 (CAFC 2017)). 
          Furthermore, the claims additionally recited limitations directed to oscilloscope and clock data recovery circuitry but said limitations are recited generically at high level of generality for collecting data and processing of the collected data. Additionally, the claims in the instant application with the recited processor, oscilloscope and clock data recovery circuitry, the focus of the claims is not on such an improvement in processor, oscilloscope and clock data recovery circuitry as tools themselves (as in Enfish), or focused on a specific asserted improvement in de-embedding the random jitter from the noise flor waveform in non-abstract way (or improvement in computer animation in non-abstract way, without animators able to do to same, as in McRo), but on certain independently abstract ideas that use those machines as tools. In other words, the Applicant is basically claiming the algorithm itself. As such, the abstract idea is not integrated into a practical application. 
          Furthermore, nothing in the claims, understood in light of the specification, requires anything other than off-the-shelf, conventional processor, oscilloscope and clock circuitry for gathering and processing the desired information. Unlike Thales 85- F.3d 1343, 121 USPQ2d 1898 (2017), Id., at 1898 (where the inertial sensors are used in non-conventional manner for measuring position and orientation), the claimed invention in the instant application processor, oscilloscope and clock in a well-understood, routine and conventional way.
          In Summary, the claims 1-2, 14, 18 and 21-22 in the instant application are directed to de-embedding the random jitter from the noise flor waveform, without the abstract idea being integrated into a practical application and without the additional elements amounting to significantly more than the abstract idea.. As such, taken as a whole, the claims are ineligible under the 35 USC 101.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HYUN D PARK whose telephone number is (571)270-7922. The examiner can normally be reached 11-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on 571-272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HYUN D PARK/Primary Examiner, Art Unit 2865